Citation Nr: 9905109	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to April 
1977.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in May 1995 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
case in February 1998, by means of a Remand decision, in 
response to the veteran's request for a personal hearing 
before a Member of the Board, sitting at the RO.  That 
hearing was thereafter held before the undersigned Board 
Member.

In his substantive appeal, the veteran raised a claim for 
service connection for a hernia.  That matter has not been 
developed for appellate review, and is referred to the RO for 
appropriate action.


FINDING OF FACT

A nexus is not shown between degenerative arthritis and disc 
disease of the lumbar spine, initially shown many years 
subsequent to the veteran's separation from service, and his 
inservice musculoskeletal pain.


CONCLUSION OF LAW

The veteran's claim for service connection for degenerative 
arthritis and disc disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals (Court) held that a well-grounded 
claim requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two.  In the 
instant case, the evidence does not demonstrate that a nexus, 
as shown by medical findings, between the veteran's current 
lumbar spine disability and his inservice musculoskeletal 
pain, has been established.  Since service connection cannot 
be granted for a disability that lacks a nexus or etiological 
relationship to service, the Board must accordingly find that 
a claim for service connection for any such disability is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

In the instant case, the veteran's service medical records 
show that, in December 1976, he was seen on one occasion for 
pain over the lower lumbar region; an assessment of 
musculoskeletal pain was made.  Service medical records dated 
thereafter are devoid of references to back or lumbar 
problems.  In fact, the medical evidence next indicates the 
manifestation of back or lumbar problems in April 1995, at 
which time a VA examination revealed degenerative arthritis 
and degenerative disc disease of the lumbar spine, L4-5.  

While the veteran has furnished a history of increasingly 
incapacitating low back problems since incurring an inservice 
injury, it must be pointed out that the medical evidence does 
not include findings that his inservice musculoskeletal pain 
was 

chronic in nature or symptomatic of an underlying pathology, 
or that there is a nexus or etiological relationship between 
the problems first shown clinically in 1995 and the back pain 
noted in 1976.  The veteran is competent to report his 
symptoms; however, in the absence of evidence indicating that 
he has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find that his 
testimony with regard to the presence of a nexus between his 
1976 back problems and those shown in 1995 to be of no 
probative value.  It must again be emphasized, at this time, 
that the medical record does not demonstrate the presence of 
the nexus or etiological relationship that would render his 
claim well grounded.

The Board also notes that the medical evidence, which, as 
previously discussed, first shows the presence of lumbar 
spine degenerative arthritis in 1995, does not show that any 
degenerative process had been manifested to a compensable 
degree within one year of the veteran's separation from 
service in April 1977.  The legal presumption, whereby 
degenerative arthritis manifested to a compensable degree 
within one year is presumed to have been incurred during 
service, is accordingly not for application in this case.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

To reiterate, the evidence does not demonstrate that a nexus 
or etiological relationship between the veteran's inservice 
back pain and his current back disability has been identified 
by means of medical findings.  Since, as previously 
discussed, service connection cannot be granted for a disease 
or disability wherein the nexus requirement is not satisfied, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
lumbar spine degenerative arthritis and disc disease could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield.


The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  Although he has indicated that he is currently in 
receipt of Social Security benefits arising, in part, from 
his back disability, he has not indicated that records 
prepared or compiled in conjunction therewith or of probative 
value with regard to his claim for VA benefits.  Likewise, he 
has referred to post-service emergency room treatment, but 
has not furnished VA with any information as to the names or 
locations of those facilities, or as to the dates of 
treatment; it is noted that, on his application for VA 
benefits resulting from a back disability, dated in February 
1995, he specifically indicated "none" with regard to post-
service medical treatment for this disorder.  The Board must 
point out that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.


ORDER

A claim for service connection for degenerative arthritis and 
disc disease of the lumbar spine is not well grounded, and is 
accordingly denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

